UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1256


JOHN DOE, 4,

                Plaintiff – Appellant,

          v.

PRESIDENT JOHN W. ROSA, individually; MARK BRANDENBURG;
COLONEL   JOSEPH TREZ, individually;  JENNIFER GARROTT,
individually,

                Defendants - Appellees.



                            No. 16-1257


JOHN DOE, A,

                Plaintiff – Appellant,

          v.

PRESIDENT JOHN W. ROSA, individually; MARK BRANDENBURG,
individually; COLONEL JOSEPH TREZ, individually; JENNIFER
GARROTT, individually,

                Defendants - Appellees.



Appeals from the United States District Court for the District
of South Carolina, at Charleston.   Richard M. Gergel, District
Judge. (2:14-cv-04396-RMG; 2:14-cv-00710-RMG)


Submitted:   October 31, 2016             Decided:   November 4, 2016
Before KING and    DUNCAN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jacqueline LaPan Edgerton, W. Mullins McLeod, Jr., MCLEOD LAW
GROUP, LLC, Charleston, South Carolina; Allan P. Sloan, II,
Kristen   B.   Fehsenfeld,  PIERCE,   HERNS,  SLOAN   &   WILSON,
Charleston, South Carolina; Gregg Meyers, JEFF ANDERSON &
ASSOCIATES, Saint Paul, Minnesota, for Appellants. M. Dawes
Cooke, Jr., John W. Fletcher, Charleston, South Carolina;
Russell G. Hines, Stephen L. Brown, Carol B. Ervin, Brian L.
Quisenberry, Stephanie N. Ramia, YOUNG, CLEMENT, RIVERS, LLP,
Charleston, South Carolina; Caroline Wrenn Cleveland, Bob J.
Conley,   Emmanuel   J.  Ferguson,  CLEVELAND  &   CONLEY,   LLC,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     John Doe, 4, and John Doe, A, appeal from the district

court’s     order     granting    summary        judgment    to    Defendants    in

Appellants’      42   U.S.C.    § 1983    (2012)     proceeding.        Appellants

alleged that Defendants John W. Rosa (President of The Citadel

during    the     relevant      time     period),     Mark    Brandenburg       (The

Citadel’s       attorney),     Colonel    Joseph     Trez    (Rosa’s     executive

assistant), and Jennifer Garrott (Deputy Director and Director

of The Citadel’s summer camp) failed to protect them from the

known    risk    of   Louis    ReVille,    who    sexually   abused     Appellants

after he left his employment with The Citadel.                    We have reviewed

the parties’ briefs and the record, and we find no meritorious

issues for appeal.        Accordingly, we affirm substantially for the

reasons stated by the district court.                See John Doe 4 v. Rosa,

No. 2:14-cv-04396-RMG (D.S.C. Feb. 8, 2016); John Doe A v. Rosa,

No. 2:14-cv-00710-RMG (D.S.C. Feb. 8, 2016).

     The district court relied primarily on our decision in Doe

2 v. Rosa, 795 F.3d 429 (4th Cir. 2015), cert. denied, 136 S.

Ct. 811 (2016), which involved a substantially similar factual

background, similar legal issues, and one of the Defendants in

this case.        All the suits considered the application of the

state created danger doctrine, which attaches § 1983 liability

to a failure to protect, where a plaintiff can “show that the

state actor created or increased the risk of private danger, and

                                          3
did so directly through affirmative acts, not merely through

inaction or omission.”       Id. at 439.

     In Doe 2, we found that the plaintiffs had not shown a

state created danger claim against Rosa because, for several

reasons,   they   could    not    “demonstrate        that       [Rosa]   created      or

substantially     enhanced      the   danger    which       resulted      in    [their]

tragic abuse at the hands of ReVille.”                     Id.    First, unlike in

the instant case, ReVille began abusing the plaintiffs in Doe 2

prior to the date when Rosa was on notice of ReVille’s risk.

Second,    Rosa   did     not    “create       or    increase”       the       risk    of

plaintiffs’ abuse because Rosa did not make the danger to the

plaintiffs worse and he had no constitutional duty to save them.

Third, Rosa did not commit “affirmative acts”; allegations that

he stood by and did nothing were insufficient.                        Finally, Rosa

did not know the plaintiffs and had never spoken with them.                           Id.

at 439-41.

     On    appeal,   Appellants        argue        that    the     district      court

incorrectly read Doe 2 to require that the victim be known to

the state actor.        Appellants attempt to distinguish Doe 2 by

pointing out that, unlike the present case, the plaintiffs in

Doe 2 were abused prior to Rosa’s knowledge that ReVille was a




                                        4
pedophile. 1     Further, Appellants contend that circuits are split

as to whether a state created danger victim must be “known” or

must be merely part of a “readily definable group at risk of

harm.”

      While a review of Appellants’ citations does not show a

clear split in the circuits, even assuming there is one, we find

it    unnecessary      to    draw    specific         lines,   as   even   under    the

“readily definable group” test, summary judgment was properly

granted    in    this       case.          Appellants       first   cite   Estate    of

Johnson v.      Weber,      785     F.3d    267,      271   (8th    Cir.   2015),   and

Armijo v. Wagon Mound Public Schools, 159 F.3d 1253, 1262 (10th

Cir. 1998).      While these cases discussed a risk to a group of

victims, the cases actually involved victims known to the state

actor.    As such, they do not support Appellants’ argument that

Doe 2 required an improper nexus between the state actor and the

victim.

      Appellants cite only one circuit court case involving an

unknown victim.          In Reed v. Gardner, 986 F.2d 1122, 1127 (7th

Cir. 1993), the Seventh Circuit held that “direct contact” with

the   victims    was     not      required       if   the   dangers    presented    are



      1We conclude that this fact is irrelevant, as in Doe 2 we
considered the legal issues in the case, assuming that the Does
faced a “new or increased risk of abuse” after Rosa’s actions or
inactions. 795 F.3d at 440.



                                             5
“familiar and specific,” and cause “an immediate threat of harm

[with a] limited range and duration.”                       The facts in Reed were

that officers arrested a sober driver of a car, leaving the car

keys with a drunk passenger who caused a head-on collision two

hours      later.        Id.   at     1123.         The     court    found     that      such

allegations stated a claim.                Id. at 1127.

      The relationship between the victims and the state actors

in the instant case were significantly more attenuated than the

relationship        in    Reed.      In    Reed,     the    danger    was     of    a    short

duration      (the       length      of    intoxication)        and     in     a    limited

geographical        area.      The    injury      occurred     two    hours     after      the

actions of the state actors, and the Reed court itself found

this short period of time significant.                     986 F.2d at 1127.             Here,

the time period ranged from weeks to months, was open ended, and

involved risks covering a larger geographic area.

      In     addition,      the     potential      victims     in    the     instant      case

would   include      at     least    any    minor    with     whom    ReVille       came    in

contact with as part of his teaching, mentoring, supervising, or

coaching at any place and at any time in the future.                           This class

is neither discrete or identifiable.                       In fact, such a class is

practically akin to the general public.                      The “general public is

not     ‘a     limited,        precisely          definable         group,’        and     the

state-created-danger           doctrine       does    not     apply.”         Glasgow      v.

Nebraska, 819 F.3d 436, 442 (8th Cir. 2016); see also Jones v.

                                              6
Reynolds, 438 F.3d 685, 697-98 (6th Cir. 2006) (holding that

group of at least 150 spectators at a drag race was too large

and unidentified for state created danger doctrine to apply).

     Even    accepting     Appellants’     argument    that    other     circuits

have decided the issue differently, Appellants have failed to

show that our language in Doe 2 should be ignored or that it is

inapplicable in the instant case.                In Doe 2, we ruled that

“immediate     interactions    between     the    [state      actor]     and   the

plaintiff”     are    a   required   nexus    for     state    created     danger

liability.     We found it significant that the state actor did not

know the plaintiffs and was unaware of their existence.                   That is

precisely the situation for all the Defendants in this case.                   It

is undisputed that none of the Defendants knew the Appellants.

In addition, to the extent the Defendants knew or should have

known that ReVille posed a threat, the victims he posed a threat

to   were    too     diffuse   and   unspecified       a    group   to     attach

constitutional       significance    to    the    Defendants’       failure     to

protect     them.     Accordingly,    we   affirm     the     judgment    of   the

district court granting summary judgment to Defendants on the

state created danger claims.




                                      7
     Appellants also raised supervisory liability claims against

Rosa and Garrott for their supervision of ReVille. 2                            Supervisory

officials may be held liable where “supervisory indifference or

tacit authorization of subordinates’ misconduct [is] a causative

factor    in    the    constitutional            injuries      they   inflict     on    those

committed to their care.”                 Shaw v. Stroud, 13 F.3d 791, 798 (4th

Cir. 1994) (internal quotation marks omitted).                            To establish a

viable    claim       of   supervisory            liability      under     §    1983,     the

plaintiff      must    establish          (1)     “the      supervisor    had    actual    or

constructive         knowledge      that        his    subordinate       was    engaged    in

conduct     that      posed     a    pervasive           and    unreasonable      risk     of

constitutional injury to citizens like the plaintiff,” (2) the

supervisor’s         response       was     sufficiently         inadequate      “to      show

deliberate indifference to or tacit authorization of the alleged

offensive      practices,”          and     (3)       “an    affirmative       causal     link

between        the     supervisor’s             inaction        and      the     particular

constitutional injury suffered by the plaintiff.”                               Id. at 799

(internal quotation marks omitted).

     The district court ruled that, once ReVille left the employ

of The Citadel, the causal link was broken.                              The court noted

     2 Appellants also allege that Rosa is liable for the actions
of Brandenburg and Trez.       However, because the evidence is
insufficient to support Appellants’ state created danger claims,
for   the  reasons   discussed   above,  Appellants’  supervisory
liability claims must also fail.



                                                 8
that “[t]o rule otherwise would expose a former supervisor to

unlimited      and        continuous    liability       for    the    acts      of    private

violence of his former subordinate after the former subordinate

left his government employer for the balance of the natural life

of the former subordinate.”                  On appeal, Appellants address this

issue,    without         citation     and   also   without         explaining       why   the

district court’s conclusions were incorrect.

     We       conclude       that    the     district    court       correctly        granted

summary judgment to Rosa and Garrott on Appellants’ supervisory

liability claims.             There can be no supervisory liability when

there    is    no     underlying       violation    of    the       Constitution.          See

Temkin v. Frederick County Comm’rs, 945 F.2d 716, 724 (4th Cir.

1991).     Here, because ReVille was not a state actor, there was

no   underlying           constitutional      violation.            This   is    fatal     to

Appellants’ supervisory liability claims.

     Accordingly, we affirm the district court’s judgment.                                 We

dispense       with       oral   argument      because        the     facts     and    legal

contentions         are    adequately      presented     in    the    materials        before

this court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                               9